On Petition for Rehearing.
Howard, J.
From the briefs of counsel on the petition for a rehearing, there seems to be some misapprehension as to the scope and effect of the decision in this case, particularly in reference to the time of the beginning and ending of the relator’s term of office.
At the April election, in 1890, the appellee was elected township trustee for the term of four years from the first Monday of August, 1890. So far, then, as the statutes in force when he was elected are concerned, his term would have ended on the day before the first Monday of August, 1894. Meanwhile, however, the legislature changed the date when his successor should be elected from April to November. Consequently, when the four years for which the appellee was elected had expired, and the first Monday of August, 1894, arrived, there was no successor elected and qualified to receive the office.
This was a contingency for which the constitution had expressly provided. By section 3, of article 15, of that instrument, it is declared that “Whenever it is provided in this constitution, or in any law which may be hereafter passed, that any officer, other than a member of the general assembly, shall hold his office for any given term, the same shall be construed to mean that such officer shall hold his office for such term and until his successor shall have been elected and qualified.”
There was, therefore, no vacancy in the office of township trustee on the first Monday of August, 1894, at the end of the appellee’s four year term; but, by *239virtue of the constitutional provision, he held “his office for such term and until his successor” should be “elected and qualified;” that is, until the general election in November following, and thereafter until the officer elect should qualify and demand the office. State, ex rel., v. Berg, 50 Ind. 496; Stale v. Howe, 25 O. St. 588; Baker City v. Murphy (Or.), 42 Pac. Rep. 133.
The relator was elected at the November election; and on November 14, 1894, having qualified and filed his bond, he demanded possession of his office. The relator being entitled to the office on said 14th day of November, 1894, and having demanded it, the appellee’s term at once ended and the term of the relator began.
But the relator was elected for a term of four years. His term will, therefore, continue until the election of his successor at the November election in 1898, and thereafter until such successor shall, in turn, qualify and demand the office. It is not true, therefore, that township trustees hereafter are to be elected three months after their terms have begun, or that they shall continue in office three months after their terms have ended. While it was provided in the statute that the term should begin on the first Monday of August, 1890, and every four years thereafter, yet that statute cannot fully apply in case of trustees and assessors elected since the change of the time of election from April to November; and so long as the election of these officers shall take place after the first Monday of August, every four years, so long the beginning of the successive terms of office must be postponed until after the date of such election. It follows also, of course, that, so long as the election tákes place at a date later than the first Monday of August, every four years, so long no trustee or assessor ban hold his office after the . election and qualification of *240his successor. Neither can there be any election of such officer except “at the general election to be held on the first Tuesday after the first Monday in November, 1894, and every four years thereafter,” so long as the act of March 2,1898 (Acts 1893, 192; section 6290, R. S. 1894), remains in force save only in case of vacancy, to fill the unexpired term.
Filed March 6, 1896.
The petition is overruled.